Exhibit 10.2

CACI INTERNATIONAL INC 2006 STOCK INCENTIVE PLAN

PERFORMANCE RSU GRANT AGREEMENT

This Performance RSU Grant Agreement (the “Agreement”) is entered into by and
between CACI International Inc, a Delaware corporation (the “Company” or “CACI”)
and NAME (the “Grantee”), effective as of [date] (the “Grant Date”).

Recitals

WHEREAS, the Board of Directors of the Company adopted the CACI International
Inc 2006 Stock Incentive Plan (the “Plan”);

WHEREAS, the Plan provides for Awards to key employees of the Company, or its
Subsidiaries and Affiliates;

WHEREAS, the Grantee has been determined to be a key employee who is entitled to
an Award under the Plan; and

WHEREAS, the Company desires to provide the Grantee the opportunity to acquire
stock ownership in the Company based on the performance of the Company, in order
to provide the Grantee with a direct proprietary interest in the Company and to
provide the Grantee with an incentive to remain in the employ of the Company or
a Subsidiary or Affiliate of the Company.

NOW, THEREFORE, the Company and the Grantee covenant and agree as follows:

 

1. DEFINITIONS.

Under this Agreement, except where the context otherwise indicates, the
following definitions apply:

(a) “Account” means the bookkeeping account maintained for the Grantee pursuant
to Section 2.

(b) “Agreement” means this Performance RSU Grant Agreement and shall include the
applicable provisions of the Plan, which is hereby incorporated into and made a
part of this Agreement.



--------------------------------------------------------------------------------

(c) “Cause” means:

(1) gross negligence, willful misconduct or willful malfeasance by the Grantee
in connection with the performance of any material duty for the Company or an
Affiliate;

(2) the Grantee’s commission or participation in any violation of any legal
requirement or obligation relating to the Company (unless the Grantee had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such legal requirement or obligation) and such
violation has materially and adversely affected the Company;

(3) the Grantee’s conviction of, or plea of guilty or nolo contendere, to a
crime committed during the course of his/her employment with the Company that
the Committee, acting in good faith, reasonably determines is likely to have a
material adverse affect on the reputation or business of the Company or an
Affiliate;

(4) theft, embezzlement or fraud by the Grantee in connection with the
performance of his or her duties for the Company or an Affiliate;

(5) a violation of any confidentiality agreement or obligation or non-compete
agreement with the Company or an Affiliate;

(6) a material violation of (i) the Company’s Standards of Conduct, as the same
may be amended and in effect from time to time, or (ii) any other published
Company policy; or

(7) the diversion or appropriation of any material business opportunity.

If the written employment agreement between Grantee and the Company provides a
different definition of “Cause” (or other term that defines conduct on the part
of the Grantee that permits the Company to terminate such written employment
agreement without liability to the Grantee), that definition shall control and
shall be substituted for the above in applying the Plan to that Grantee.

(d) “Change in Control Date” shall be the date (after the Grant Date) on which a
Change in Control event is legally consummated and legally binding upon the
parties.

(e) “Ending Stock Price Average” means the average of the closing prices per
share of the Stock for the 90 calendar-day period ending on the first
anniversary of the Grant Date (i.e., from [date] through [date]) as reported by
such registered national securities exchange on which the Stock is listed, or,
if the Stock is not listed on such an exchange, as quoted on NASDAQ.

(f) “Extraordinary Items of Income” means any amount of income or gain included
in the calculation of the net income of the Company that the Committee, in its

 

2



--------------------------------------------------------------------------------

discretion, but acting in good faith, determines to be extraordinary; provided,
however, in no event will the revenue or income from an acquisition be deemed to
be extraordinary, to the extent revenue or income from such acquisition is
consolidated and included with revenue and income of the Company for reporting
purposes.

(g) “Fiscal Year” means the fiscal year of the Company, which is currently
July 1 through June 30.

(h) “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

(i) “Good Reason Termination” means Grantee’s resignation from full-time
employment with the Company (or a Subsidiary or Affiliate of the Company)
following the occurrence of any of the following circumstances without the
Grantee’s prior written consent:

 

  (1) A material reduction in the Grantee’s total compensation and benefit
opportunity from that in effect on the day before the Change in Control Date
(other than a reduction made by the Board, acting in good faith, based upon the
performance of the Grantee, or to align the compensation and benefits of the
Grantee with that of comparable executives, based on market data);

 

  (2) A substantial adverse alteration in the conditions of the Grantee’s
employment from those in effect on the day before the Change in Control Date;

 

  (3) A substantial adverse alteration in the nature or status of the Grantee’s
position or responsibilities from those in effect on the day before the Change
in Control Date; or

 

  (4) A change in the geographic location of the Grantee’s job more than fifty
(50) miles from the place at which such job was based on the day before the
Change in Control Date.

Before the Grantee may resign for Good Reason, the Grantee must provide the
Company at least thirty (30) days’ prior written notice of his intent to resign
for Good Reason and specify in reasonable detail the Good Reason upon which such
resignation is based. The Company shall have a reasonable opportunity to cure
any such Good Reason (that is susceptible of cure) within thirty (30) days after
the Company’s receipt of such notice. The Grantee’s delay in providing such
notice shall not be deemed to be a waiver of any such Good Reason, nor does the
failure to resign for one Good Reason prevent any later Good Reason resignation
for a similar or different reason.

 

3



--------------------------------------------------------------------------------

(j) “Grandfathered Executive” means an executive who, as of July 1, 2008, was
age 62 or older and who was a full-time employee of the Company (or a Subsidiary
or Affiliate of the Company).

(k) “Grandfathered Retirement” means, in the case of a Grandfathered Executive,
retirement from full-time employment or change to part-time status with the
Company (or a Subsidiary or Affiliate of the Company) following delivery of a
Retirement Notice, in either case on or after age 65.

(l) “Grant Date” means [date].

(m) “Involuntary Termination Without Cause” means a termination by the Company
(or a Subsidiary or Affiliate of Company) of Grantee’s full-time employment
without Cause.

(n) “Maximum Achievement Level” means the Ending Stock Price Average exceeds the
Starting Stock Price Average by fifty percent (50%) or more.

(o) “Measurement Period” means the period beginning [date] and ending [date].

(p) “NATP” means net profit after taxes (defined as net income attributable to
common shareholders, after taxes, from continuing operations before the
cumulative effect of any change in accounting principles, as determined in
accordance with GAAP and reflected in the Company’s Consolidated Statements of
Operations in its filing with the SEC, but without regard to any change in
accounting standards that may be required by the Financial Accounting Standards
Board after the Grant Date and modified so as to exclude any Extraordinary Items
of Income).

(q) “Performance RSU” means a bookkeeping entry that represents an amount
equivalent to one share of Stock.

(r) “Plan” means the CACI International Inc 2006 Stock Incentive Plan, as
amended from time to time.

(s) “Retirement” means retirement from full-time employment with the Company (or
a Subsidiary or Affiliate of the Company) or a change from full-time employment
with the Company (or a Subsidiary or Affiliate of the Company) to part-time
status, in both cases on or after age 62, and following delivery of a Retirement
Notice. The term “Retirement” excludes a Grandfathered Retirement.

(t) “Retirement Notice” means a written notice from the Grantee to the Committee
of the Grantee’s intention to retire from full-time employment and to either
permanently retire from the Company (or a Subsidiary or Affiliate of the
Company) and the information technology industry or to change from full-time to
part-time status with the Company (or a Subsidiary or Affiliate of the Company)
without any other employment in the information technology industry.

 

4



--------------------------------------------------------------------------------

(u) “Separation from Service” means a separation from service of Grantee from
the Company (or a Subsidiary or Affiliate of the Company) within the meaning of
Code Section 409A (a)(2)(A)(i).

(v) “Service Requirement” means the Grantee must have been in the continuous
full-time employment of the Company (or a Subsidiary or Affiliate of the
Company) from the Grant Date through the applicable vesting anniversary of the
Grant Date as provided in Section 3(b)(1).

(w) “Specified Employee” means a specified employee within the meaning of Code
Section 409A (a)(2)(B)(i).

(x) “Starting Stock Price Average” means X dollars and X cents ($X.XX), which is
the average of the closing prices per share of the Stock for the 90 calendar-day
period ending on the Grant Date (i.e., from [date] through [date]) as reported
by such registered national securities exchange on which the Stock is listed.

Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.

 

2. AWARD OF PERFORMANCE RSUs.

(a) Grant of Performance RSUs. Subject to the provisions of this Agreement and
pursuant to the provisions of the Plan, the Committee hereby grants to the
Grantee a Performance RSU Award on the Grant Date for Performance RSUs as stated
in the Performance RSU Overview below representing the number of RSUs that would
be tentatively earned by the Grantee upon attainment by the Company of the
Maximum Achievement Level and the NATP condition and would vest upon full
completion of the Service Requirement. The Grantee shall be entitled to receive
one share of Stock for each Performance RSU earned by the Grantee and vested
pursuant to the terms of this Grant Agreement. The number of Performance RSUs to
which the Grantee would be entitled if the Maximum Achievement Level and NATP
condition is attained by the Company and the Service Requirement fully completed
shall be credited to the Grantee’s Account as of the Grant Date. The Grantee’s
Account shall be the record of Performance RSUs granted to the Grantee hereunder
and is solely for accounting purposes and shall not require a segregation of any
assets of the Company. The Grantee shall not have the rights of a stockholder
with respect to any Performance RSUs credited to the Grantee’s Account until
shares of Stock have been distributed to the Grantee pursuant to Section 4, and
the Grantee’s name has been entered as a stockholder of record on the books of
the Company with respect to such distributed shares of Stock.

 

5



--------------------------------------------------------------------------------

(b) Dividend Equivalents. If on any date prior to issuance of the shares of
Stock subject to the Performance RSUs, the Company shall pay any dividend on the
Stock (other than a dividend payable in shares of Stock), the number of
Performance RSUs credited to Grantee’s Account shall as of such date be
increased by an amount equal to: (A) the product of the number of Performance
RSUs credited to the Grantee’s Account as of the record date for such dividend,
multiplied by the per share amount of any dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board of Directors of the Company),
divided by (B) the Fair Market Value of a share of Stock on the payment date of
such dividend. In the case of any dividend declared on Stock which is payable in
shares of Stock, the number of Performance RSUs credited to the Grantee shall be
increased by a number equal to the product of (X) the aggregate number of
Performance RSUs that have been credited to the Grantee’s Account through the
related dividend record date, multiplied by (Y) the number of shares of Stock
(including any fraction thereof) payable as a dividend on a share of Stock. The
Grantee shall have no right to the payment of any dividends either declared or
accrued on shares of Stock subject to the Performance RSUs for any period prior
to the date of issuance of the Stock.

 

3. PERFORMANCE, VESTING AND OTHER RESTRICTIONS.

The Performance RSUs shall become earned and vested only upon, and to the extent
of, the satisfaction of the Performance Measures (as defined in the Plan) and
the completion of the employment requirements set forth below.

(a) Performance Measures.

(1) NATP Condition. No Performance RSUs shall become tentatively earned under
this Subsection 3(a) in the event the NATP for the fiscal year of the Company
ending [date] is less than the NATP for the fiscal year of the Company ended
[date]. If the NATP condition is satisfied, Grantee shall tentatively earn the
following number of Performance RSUs:

 

  (A) One-half of the number of RSUs granted in the Performance RSU Overview
plus or minus

 

  (B) the number of RSUs as described under Subsection 3(a)(2);

(2) Average Stock Price Condition. Subject to the NATP condition in Subsection
3(a)(1) above, Grantee shall earn in addition to, or have subtracted from, the
number of Performance RSUs in Subsection 3(a)(1)(A) above, the following number
of RSUs:

 

  (A) The number of RSUs in Subsection 3(a)(1)(A) above multiplied by two-times
the percentage, if any, (subject to the cap below) by which the Ending Stock
Price Average exceeds the Starting Stock Price Average, or

 

6



--------------------------------------------------------------------------------

  (B) Minus the number of RSUs in Subsection 3(a)(1)(A) above multiplied by
two-times the percentage, if any, by which the Starting Stock Price Average
exceeds the Ending Stock Price Average.

The percentage increase in Subsection 3(a)(2)(A) above shall be capped at fifty
percent (50%), such that the number of Performance RSUs tentatively earned in
this Agreement shall be capped at two hundred percent (200%) of the number of
Performance RSUs in Subsection 3(a)(1)(A) above. Therefore, any excess by more
than fifty percent (50%) of the Ending Stock Price Average over the Starting
Stock Price Average will not result in any additional Performance RSUs being
tentatively earned under this Agreement.

(b) Vesting Following Measurement Period. Performance RSUs which were
tentatively earned under Subsection (a) above shall become earned and vested as
follows:

(1) Completion of Service Requirement.

(A) Fifty percent (50%) of the Performance RSUs which were tentatively earned
under Subsection 3(a) above shall become earned and vested on the third
anniversary of the Grant Date, and

(B) an additional fifty percent (50%) of the Performance RSUs which were
tentatively earned under Subsection 3(a) above shall become earned and vested on
the fourth anniversary of the Grant Date,

provided that the Grantee remains in the continuous full-time employment of the
Company (or a Subsidiary or Affiliate of the Company) from the Grant Date
through any such anniversary of the Grant Date.

(2) Retirement; Involuntary Termination Without Cause. Upon the Retirement or
Involuntary Termination Without Cause of a Grantee following the end of the
Measurement Period and prior to the fourth anniversary of the Grant Date, then
in lieu of vesting under Subsection 3(b)(1) above, the Grantee shall vest in the
Performance RSUs tentatively earned under Subsection 3(a) at the rate of one
forty-eighth ( 1/48th) of such RSUs for each full month of full-time employment
with the Company (or a Subsidiary or Affiliate of the Company) completed by
Grantee following the Grant Date, less the number, if any, of Performance RSUs
that previously vested under Subsection 3(b)(1) above.

(3) Grandfathered Retirement. Upon the Grandfathered Retirement of a Grantee
following the end of the Measurement Period and prior to the fourth anniversary
of the Grant Date, any Performance RSUs which had not previously become earned
and vested, but which were tentatively earned under Subsection 3(a) above, shall
become earned and vested on such date.

 

7



--------------------------------------------------------------------------------

(4) Disability or Death. If there is a termination of the Grantee’s full-time
employment with the Company (or a Subsidiary or Affiliate of the Company) after
the end of the Measurement Period and prior to the fourth anniversary of the
Grant Date due to Disability or death, then any Performance RSUs which had not
previously become earned and vested, but which were tentatively earned under
Subsection 3(a) above, shall become earned and vested.

(5) Change in Control. If after the end of the Measurement Period and prior to
the fourth anniversary of the Grant Date, there is a Change in Control that
qualifies as a “change in ownership or control” under Treas. Regs. §
1.409A-3(i)(5) and, within twenty-four (24) months after such Change in Control,
a Good Reason Termination or Involuntary Termination Without Cause occurs, then
any Performance RSUs which had not previously become earned and vested, but
which were tentatively earned under Subsection 3(a) above, shall become earned
and vested and Subsections 3(b)(1), (2), (3) and (4) above shall no longer
thereafter apply.

(c) Effect of Termination of Employment, Change in Control, Death or Disability
During Measurement Period.

1. Termination of Employment. Except as provided in Subsection (3) below, if the
employment of Grantee with the Company (or a Subsidiary or Affiliate of the
Company) is terminated for any reason other than death or Disability during the
Measurement Period, all Performance RSUs shall be forfeited.

2. Death or Disability. If there is a termination of Grantee’s full-time
employment with the Company (or a Subsidiary or Affiliate of the Company) due to
Grantee’s death or Disability during the Measurement Period, Grantee shall
become vested in the number of Performance Shares calculated as if the Ending
Stock Price Average were based on the closing prices for the Stock for the
ninety-day period preceding the date of termination of full-time employment,
without regard to the NATP condition in Subsection 3(a)(1).

3. Change in Control. If there is a Change in Control of the Company during the
Measurement Period that qualifies as a “change in ownership or control” under
Treas. Regs. § 1.409A-3(i)(5):

(A) Grantee shall earn the number of Performance RSUs calculated as if the
Ending Stock Price Average were based on the purchase price per share for the
Stock in the Change in Control, or, if the Change in Control is based not on a
purchase or other corporate transaction, but solely the result of a change in
the majority of Incumbent Directors, based on the closing prices of the Stock
for the ninety-day period preceding the date of the Change in Control, and in
either case without regard to the NATP condition in Subsection 3(a)(1); and

 

8



--------------------------------------------------------------------------------

(B) If within twenty-four (24) months after such Change in Control there is a
Good Reason Termination or an Involuntary Termination Without Cause, then the
Performance RSUs earned under (A) above shall become fully vested.

(d) Examples. Hypothetical examples of the calculations of earned and vested
Performance RSUs based on certain assumptions appear in Appendices A, B and C.
These examples are presented solely as illustrations of the calculation
methodology.

(e) Committee Determination. The Performance Measures in Section 3(a) are
evaluated independently by the Committee. The Committee shall determine and
certify the extent to which the Performance Measures have been met following the
end of the Measurement Period, and the number of Performance RSUs tentatively
earned and the number earned and vested by the Grantee hereunder. The
Committee’s determinations shall be binding and conclusive on all parties.
Performance RSUs shall not be deemed to have been tentatively earned until the
Committee’s determination and certification as to the attainment of the
respective Performance Measures has been completed. The Committee may not
exercise discretion to increase the amount earned or vested and/or the shares of
Stock otherwise due based on the extent to which the Performance Measures are
met.

(f) Employment Requirement; Forfeiture.

(1) General. Except as otherwise provided in Section 3(b) or (c), in order to
become vested in (i.e., earn) Performance RSUs under the terms of this
Agreement, the Performance RSUs must be tentatively earned under Section 3(a)
and the Grantee must meet the Service Requirement. The Grantee shall not be
deemed to be employed by the Company (or a Subsidiary or Affiliate of the
Company) if the Grantee’s employment has been terminated, even if the Grantee is
receiving severance in the form of salary continuation through the regular
payroll system. Any portion of the Performance RSUs which have not yet or do not
become earned and vested under Section 3(b) or (c), as of the date Grantee’s
employment with the Company (or a Subsidiary or Affiliate of the Company) is
terminated for any reason or is converted from full-time to part-time status,
shall be forfeited. Any Performance RSUs then credited to Grantee’s Account
which are determined by the Committee to have not been tentatively earned under
Section 3(a) following the end of the Measurement Period shall be forfeited.

(2) Adjustment of Award. In the event it is determined that a Performance RSU
was paid based on incorrect financial results, the Committee will review a
Performance RSU paid to the Grantee. If the amount of any payment under a
Performance RSU would have been lower had the level of achievement of applicable
financial performance goals been calculated based on the correct financial
results, the Committee may, in its sole discretion, adjust (i.e., lower) the
amount of such payment so that it reflects the amount that would have been paid
based on the correct financial results and, to the extent permitted by
applicable law, require the reimbursement of any amount paid to or received by
the Grantee with respect to such Performance RSU. Additionally, payments under
this Agreement are subject to recovery by the Company to the extent required by
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and the
Sarbanes-Oxley Act of 2002 and any regulations promulgated thereunder.

 

9



--------------------------------------------------------------------------------

(3) Forfeiture of Award and Right to Payments.

(a) In the event that the employment of the Grantee is terminated for Cause
then, in such event, the Grantee shall forfeit all rights to the Performance
RSUs and shall repay to the Company all shares of Stock received by the Grantee
with respect to such Performance RSUs or the Fair Market Value of such shares of
Stock if no longer in Grantee’s possession on or after the date of the act
giving rise to the Grantee’s termination for Cause.

(b) In the event that, following the Grantee’s termination of employment the
Company discovers that, during the course of his/her employment with the
Company, the Grantee committed an act that would have given rise to a
termination for Cause, then, in such event, the Grantee shall forfeit all
outstanding rights to the Performance RSUs. Further, the Grantee agrees and
undertakes to repay to the Company all shares of Stock received by the Grantee
or the Fair Market Value of such shares of Stock if no longer in Grantee’s
possession on or after the date of such act or violation.

 

4. ISSUANCE OF SHARES.

(a) Issuance of Shares. The Company shall establish an account for the Grantee
at American Stock Transfer Company, or such other similar organization which
provides stock administration services to the Company, and transfer into such
account shares of Stock equal in number to the number of Performance RSUs that
the Committee determines have become earned and vested (except for any shares of
Stock which are withheld to satisfy any tax withholding requirement) as soon as
practical after the earlier of the following dates (but no later than the 15th
day of the third calendar month following the applicable date):

(1) The date on which the Performance RSUs have been earned and vested under
Section 3(b)(1), based on the determination of the Committee,

(2) Separation from Service on account of Disability, Grandfathered Retirement,
Involuntary Termination Without Cause or Retirement; provided, however, that any
distribution to a Specified Employee on account of a Separation from Service
shall be made as soon as practical (but not later than 30 days) after the first
day of the seventh month following the date of Separation from Service (or, if
earlier, the date of death),

(3) Separation from Service on account of a Good Reason Termination within
twenty-four (24) months after a Change in Control (provided that such Change in
Control qualifies as a “change in ownership or control” under Treas. Reg.
§1.409A-3(i)(5)); provided, however, that any distribution to a Specified
Employee on account of a Separation from Service shall be made as soon as
practical (but not later than 30 days) after the first day of the seventh month
following the date of Separation from Service (or, if earlier, the date of
death), or

 

10



--------------------------------------------------------------------------------

(4) The date of death of the employee.

In the event of any amendment to this Agreement that affects the date of vesting
under Section 3(b)(1), the date of distribution under Subsection 4(a)(1) above
shall be determined without regard to any such amendment.

Upon issuance, such shares of Stock shall be registered on the Company’s books
in the name of the Grantee in full payment and satisfaction of such Performance
RSUs.

(b) Transfer Restrictions. Transfer of the shares of Stock shall be subject to
the Company’s trading policies and any applicable securities laws or regulations
governing transferability of shares of the Company.

(c) Securities Regulations. No Stock shall be issued hereunder until the Company
has received all necessary stockholder and regulatory approvals and has taken
all necessary steps to assure compliance with federal and state securities laws
or has determined to its satisfaction and the satisfaction of its counsel that
an exemption from the requirements of the federal and applicable state
securities laws are available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.

(d) Fractional Shares. No fractional shares or scrip representing fractional
shares of Stock shall be issued pursuant to this Agreement. If, upon the
issuance of shares of Stock under this Agreement, Grantee would be entitled to a
fractional share of Stock, the number of shares to which Grantee is entitled
shall be rounded down to the next lower whole number.

(e) Beneficiary.

(1) Grantee may, from time to time, designate a beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of Grantee’s death before Grantee has received
all benefits to which Grantee would have been entitled under this Agreement.
Each designation of beneficiary shall revoke all prior designations by the
Grantee, shall be in a form prescribed by the Committee, and will be effective
only when received in writing by the Committee. The last valid beneficiary
designation received shall be controlling; provided, however, that no
beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death.

 

11



--------------------------------------------------------------------------------

(2) If no valid and effective beneficiary designation exists at the time of the
Grantee’s death, or if no designated beneficiary survives the Grantee, or if the
Grantee’s beneficiary designation is invalid under the law, any benefit payable
hereunder shall be made to the Grantee’s surviving spouse, if any, or if there
is no such surviving spouse, to the executor or administrator of Grantee’s
estate. If the Committee is in doubt as to the right of any person to receive
payment of any benefit hereunder, the Committee may direct that the amount of
such benefit be paid into a court of competent jurisdiction in an interpleader
action, and such payment into court shall fully and completely discharge any
liability or obligation of the Plan, CACI, the Committee, or the Board of
Directors of CACI under this Agreement.

 

5. MISCELLANEOUS.

(a) No Restriction on Company Authority. The award of these Performance RSUs to
the Grantee shall not affect in any way the right or power of CACI or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in CACI’s capital structure or its business, or
any merger or consolidation of CACI, or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the common stock or
the rights thereof, or the dissolution or liquidation of CACI, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

(b) Adjustment of Performance RSUs. Except as hereinbefore expressly provided,
if CACI shall effect a subdivision or consolidation of shares of Stock or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefore in money, services or property, the number and class of
shares of Stock represented by the Performance RSUs granted pursuant to this
Agreement and credited to Grantee’s Account shall be appropriately adjusted in
such a manner as to represent the same total number of RSUs that the owner of an
equal number of outstanding shares of Stock would own as a result of the event
requiring the adjustment.

(c) No Adjustment Otherwise. Except as hereinbefore expressly provided, the
issue by CACI of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of CACI convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock represented
by the Performance RSUs granted pursuant to this Agreement.

(d) Performance RSUs Nontransferable. Performance RSUs are not transferable by
the Grantee by means of sale, assignment, exchange, pledge, hypothecation, or
otherwise.

 

12



--------------------------------------------------------------------------------

(e) Obligation Unfunded. The obligation of the Company with respect to
Performance RSUs granted hereunder shall be interpreted solely as an unfunded
contractual obligation to make payments of Stock in the manner and under the
conditions prescribed under this Agreement. Any shares or other assets set aside
with respect to amounts payable under this Agreement shall be subject to the
claims of the Company’s general creditors, and no person other than the Company
shall, by virtue of the provisions of the Plan or this Agreement, have any
interest in such assets. In no event shall any assets set aside (directly or
indirectly) with respect to amounts payable under this Agreement be located or
transferred outside the United States. Neither the Grantee nor any other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under this Agreement, and the Grantee or any such
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan or this Agreement.

(f) Withholding Taxes. The Company shall effect a withholding of shares of Stock
to be issued hereunder in such number whose aggregate Fair Market Value at such
time equals the total amount of any federal, state or local taxes or any
applicable taxes or other withholding of any jurisdiction required by law to be
withheld as a result of the issuance of the Stock in whole or in part; provided,
however, that the value of the Stock withheld by the Company may not exceed the
statutory minimum withholding amounts required by law. In lieu of such
deduction, the Company may permit the Grantee to make a cash payment to the
Company equal to the amount required to be withheld.

(g) Impact on Other Benefits. The value of the Performance RSUs (either on the
Grant Date or at the time, if ever, the Performance RSUs are vested) shall not
be includable as compensation or earnings for purposes of any other benefit plan
offered by the Company.

(h) Compliance With Section 409A. Notwithstanding anything herein to the
contrary, no amount shall be paid earlier than the earliest date permitted under
Section 409A of the Code. The terms of this Agreement are intended to comply
with the provisions of Section 409A of the Code and if any provision is subject
to more than one interpretation or construction, such ambiguity shall be
resolved in favor of the interpretation or construction which is consistent with
the Agreement complying with the provisions of Section 409A. CACI makes no
representations as to the tax consequences of the award of Performance RSUs to
the Grantee or their vesting (including, without limitation, under Section 409A
of the Code, if applicable). The Grantee understands and agrees that the Grantee
is solely responsible for any and all income, employment or other taxes imposed
on the Grantee with respect to the award.

(i) Right to Continued Employment. Nothing in the Plan or this Agreement shall
be construed as a contract of employment between the Company (or a Subsidiary or
Affiliate of the Company) and the Grantee, or as a contractual right of the
Grantee to continue in the employ of the Company (or a Subsidiary or Affiliate
of the Company), or as a limitation of the right of the Company (or a Subsidiary
or Affiliate of the Company) to discharge the Grantee at any time.

 

13



--------------------------------------------------------------------------------

(j) Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

(k) Arbitration. Any dispute between the parties hereto arising under or
relating to this Agreement shall be resolved in accordance with the procedures
of the American Arbitration Association. Any resulting hearing shall be held in
the Washington, DC metropolitan area. The resolution of any dispute achieved
through such arbitration shall be binding and enforceable by a court of
competent jurisdiction.

(l) Successors. This Agreement shall be binding upon and insure to the benefit
of the successors, assigns and heirs of the respective parties.

(m) Headings. Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

(n) Notices. All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by first class or certified mail, addressed to Grantee at
the address contained in the records of the Company, or addressed to the
Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

(o) Entire Agreement; Modification. The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

(p) Code Section 162(m). This Performance Share Grant Agreement, to the extent
issued to a Covered Employee, as defined in the Plan, is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code. As such, this Agreement shall be subject to the restrictions set forth in
Section 10(b) of the Plan.

(q) Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and

 

14



--------------------------------------------------------------------------------

regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Grantee
acknowledges by signing this Agreement that he or she has reviewed a copy of the
Plan.

(r) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Performance RSU Grant Agreement
to be executed by its duly authorized officer, and the Grantee has hereunto set
his or her hand and seal, on the date(s) written below.

 

CACI INTERNATIONAL INC By:  

 

  Arnold D. Morse, Chief Legal Officer   Date:                      By:  

 

  Name Date:                     

PERFORMANCE RSU OVERVIEW

 

Number RSUs Being Granted (at the Maximum Achievement Level):

Grant Date:

  

X,XXX

[Date]

 

15